FILED
                             NOT FOR PUBLICATION                             APR 21 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROYAL PORTER McHENRY,                             No. 08-55447

               Plaintiff - Appellant,             D.C. No. 2:07-cv-07338-R-JWJ

  v.
                                                  MEMORANDUM *
LOS ANGELES COUNTY SHERIFF’S
DEPARTMENT; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Royal Porter McHenry, an inmate in Los Angeles County Jail, appeals pro se

from the district court’s judgment dismissing, without prejudice, his 42 U.S.C.

§ 1983 action for failure to comply with a court order. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review for abuse of discretion, Pagtalunan v. Galaza, 291

F.3d 639, 640 (9th Cir. 2002), and we affirm.

      The district court did not abuse its discretion in dismissing the action

because McHenry failed to comply with the district court’s order requiring him to

file an amended complaint within a specified time period. See id. at 642–43

(discussing factors a court must weigh to determine whether to dismiss a claim for

failure to comply with a court order). Further, McHenry asked the district court to

dismiss this action. To the extent McHenry sought to stand on the original

complaint, we agree with the magistrate judge’s order of December 4, 2007, that

the complaint failed to allege sufficient facts to put defendants on notice of a claim

against them.

      We do not consider issues not properly raised before the district court. See

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      McHenry’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2